    Case 20-04027          Doc 7       Filed 03/06/20 Entered 03/06/20 16:27:41                      Desc Main
                                          Document    Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

IN RE:                           §
                                 §
REMARKABLE HEALTHCARE OF         §                              Chapter 11
CARROLLTON, LP et al.1,          §                              Case No. 18-40295
                                 §                              (Jointly Administered)
                Debtors.         §
                                 §
                                 §
LARRY A. LEVICK, LITIGATION      §
TRUSTEE OF THE UNSECURED         §
CREDITORS’ LITIGATION TRUST      §
(A/K/A THE REMARKABLE LITIGATION §
TRUST),                          §
                                 §
                Plaintiff,       §
                                 §
v.                               §                              ADVERSARY No. 20-04027
                                 §
LANDMARK HEALTHCARE, INC.,       §
                                 §
                Defendant.       §


STIPULATION TO EXTEND TIME FOR DEFENDANT LANDMARK HEALTHCARE,
   INC., TO FILE AN ANSWER TO PLAINTIFF’S COMPLAINT TO AVOID AND
RECOVER PREFERENTIAL AND FRAUDULENT TRANSFERS AND TO DISALLOW
                               CLAIMS


           COME NOW, Larry A. Levick, as Litigation Trustee of the Unsecured Creditors’

Litigation Trust (a/k/a The Remarkable Litigation Trust) (“Plaintiff”), and Defendant Landmark

Healthcare, Inc., (“Defendant”), by and through their respective undersigned counsel, and hereby

stipulate and agree that the deadline for Defendant to file an Answer or responsive pleading to the



1
  The Debtors in these jointly-administered chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, are: Remarkable Healthcare of Carrollton, LP (5960), Remarkable Healthcare of Dallas,
LP (3418), Remarkable Healthcare of Fort Worth, LP (1650), Remarkable Healthcare of Seguin, LP (4566), and
Remarkable Healthcare, LLC (5142).

_____________________________________________________________________________________________________________
STIPULATION                                                                                              Page 1
   Case 20-04027         Doc 7      Filed 03/06/20 Entered 03/06/20 16:27:41                  Desc Main
                                       Document    Page 2 of 3



Trustee’s Complaint to Avoid and Recover Preferential and Fraudulent Transfers and to Disallow

Claims is extended through and including March 31, 2020. This extension is without prejudice to

any further extensions of time that may be granted or requested.

DATED: March 6, 2020

                                                   Respectfully submitted,

                                                   SINGER & LEVICK, P.C.


                                                   By:       /s/ Michelle E. Shriro
                                                           Michelle E. Shriro
                                                           State Bar No. 18310900
                                                           William R. Dorward
                                                           State Bar No. 24007123
                                                           Todd Hoodenpyle
                                                           State Bar No. 00798265

                                                   16200 Addison Road, Suite 140
                                                   Addison, Texas 75001
                                                   Phone: 972.380.5533
                                                   Fax: 972.380.5748
                                                   Email: mshriro@singerlevick.com
                                                   Email: dorward@singerlevick.com
                                                   Email: hoodenpyle@singerlevick.com


                                                   ATTORNEYS FOR
                                                   LARRY A. LEVICK, LITIGATION TRUSTEE

                                                   - AND –




_____________________________________________________________________________________________________________
STIPULATION                                                                                              Page 2
   Case 20-04027         Doc 7      Filed 03/06/20 Entered 03/06/20 16:27:41                  Desc Main
                                       Document    Page 3 of 3



                                                   HAYNES AND BOONE, LLP

                                                   By: /s/ David L. Staab
                                                   David L. Staab
                                                   State Bar No. 24093194
                                                   HAYNES AND BOONE, LLP
                                                   301 Commerce Street, Suite 2600
                                                   Fort Worth, TX 76102
                                                   Telephone No.: (817) 347-6645
                                                   Facsimile No.: (817) 348-2387
                                                   Email: david.staab@haynesboone.com

                                                   Attorney for Landmark Healthcare, Inc.




_____________________________________________________________________________________________________________
STIPULATION                                                                                              Page 3
